Citation Nr: 1019925	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-25 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the cervical spine, for 
the period prior to April 4, 2009.

2.  Entitlement to a rating in excess of 20 percent for DJD 
of the cervical spine, for the period since April 4, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 through 
January 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the Veteran's claim for a rating in excess of 10 
percent for DJD of the cervical spine.  

In November 2008, the Board remanded the Veteran's increased 
rating claim to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for further development.  

In a November 2009 rating decision, issued in December 2009, 
the AMC assigned a 20 percent rating for DJD of the cervical 
spine, effective April 4, 2009, the date of a VA examination.  
As staged ratings are available for each period and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the issues on appeal are as captioned above.  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In a December 2009 statement and an April 2010 informal 
hearing presentation, the Veteran and his representative 
indicated he wanted the effective date of the 20 percent 
rating for DJD of the cervical spine to be retroactive to the 
date of his increased rating claim.  However, as the issue of 
a rating in excess of 10 percent is still on appeal, the 
Board finds that a claim for an earlier effective date is 
premature pending the RO's implementation of the Board's 
decision and, therefore, it will not be addressed.  

In his December 2009 statement and in April 2009 statements, 
the Veteran asked to reopen a claim for service connection 
for a low back disorder and raised a claim for service 
connection for a heart disorder (claimed as hypertension and 
a heart murmur).  As such, the issues of service connection 
for a heart disorder and to reopen a previously-denied claim 
for service connection for a low back disorder have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's cervical 
spine disability has been manifested by DJD at C4 through C7 
with disc bulging at C5 through C7, compressing the thecal 
sac.  This disability has been productive of objective 
evidence of tenderness, muscle spasms, pain and guarding, and 
subjective complaints of pain and stiffness.  Range of motion 
testing throughout the pendency of the appeal demonstrated no 
less than 30 degrees of extension and no less than 20 degrees 
of flexion, and combined range of motion of the cervical 
spine of less than 210 degrees.  Although the Veteran has 
been diagnosed with degenerative disc disease, his 
intervertebral disc syndrome (IVDS) has not required bed rest 
prescribed by a doctor, and it has not been manifested by 
ankylosis of the cervical spine or neurological impairment.


CONCLUSIONS OF LAW

1.  For the period prior to April 4, 2009, the criteria for 
an increased rating of 20 percent, but no more, for DJD of 
the cervical spine, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.49, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2009).

2.  For the period since April 4, 2009, the criteria for a 
rating in excess of 20 percent for DJD of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.7, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5237, 5242, 5243 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties of Notice and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) also had held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In the latter case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily 
life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA's notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or a 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect). 

Collectively, in a pre-rating letter dated in May 2004 and a 
post-rating letter dated in March 2009, VA provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate his claim for an increased rating, as 
well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA, consistent with the statutory and regulatory 
requirements and the holdings in Pelegrini, Dingess and 
Vazquez-Flores I and II.  In the June 2005 SOC and the May 
2009 letter, VA set forth the criteria for higher ratings for 
spinal disabilities.  The latter letter provided notice of 
how an effective date would be established if a higher rating 
was granted.  Further, in the SSOC issued in November 2009, 
VA readjudicated the claim, which is sufficient under Dingess 
and Vazquez-Flores I and II.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the issues 
decided herein.  Any such error is deemed harmless and does 
not preclude appellate consideration of the issues on appeal.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that 
a party alleging defective notice has the burden of showing 
how the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims.  The Veteran's service treatment records, private 
physicians' statements, and available post-service medical 
records are associated with the record.  In this regard, the 
Board notes that VA was unable to obtain records from Dr. J. 
A. M. as he charges $40.00 for such requests.  VA notified 
the Veteran that it cannot pay for private treatment records 
and suggested that if the records were pertinent to his 
claims, he should obtain the records himself and submit them 
to VA.  The Veteran did not, however, obtain the records.  
Therefore, VA had no alternative but to consider the appeal 
in the absence of these records.  

Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran and 
his representative, on his behalf.  Additionally, the Veteran 
has been afforded two VA examinations.  In its remand, the 
Board indicated that the June 2004 VA examination was 
inadequate.  In compliance with the Board's remand, the 
Veteran was reexamined in April 2009.  The Board finds this 
examination with addendum, along with the Veteran's 
statements regarding his symptoms, is adequate for rating 
purposes; this is especially so here where the Veteran is not 
shown to have ankylosis of the cervical spine and has not 
been prescribed bed rest by a physician for his cervical 
spine disability.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In light of the above, there is no indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the issues on appeal.  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the Board's previous remand with regard to the 
appeal decided herein.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  In sum, the Board also finds that there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.

II. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 
9 Vet. App. 7 (1996)).

Effective September 23, 2002, VA revised the criteria for 
rating IVDS.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for rating 
general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  At that time, VA also reiterated the 
changes to Diagnostic Code 5293 (now classified as Diagnostic 
Code 5243) for IVDS.

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees.  Note 2, General Rating Formula for Disease and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Plate V (2009).

By a March 1993 rating decision, the RO granted service 
connection for mild DJD of the cervical spine and assigned an 
initial 10 percent rating under Diagnostic Code 5293, 
effective February 1, 1993.  This rating remained unchanged 
until the Veteran filed a claim for an increased rating in 
May 2004, and in a November 2009 rating decision, the Appeals 
Management Center assigned a 20 percent rating, effective 
April 4, 2009.  

The rating criteria in effect at the time the Veteran's claim 
for an increased rating was received stipulate that under 
Diagnostic Code 5293, IVDS is to be evaluated by one of two 
alternative methods: on the basis of total duration of 
incapacitating episodes over the previous 12 months, or, 
alternatively, by combining under 38 C.F.R. § 4.25 separate 
ratings for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  

Under Diagnostic Code 5293, a 10 percent rating is warranted 
where incapacitating episodes have a total duration of at 1 
week but less than 2 weeks during the past 12 months; a 
20 percent rating is warranted where incapacitating episodes 
have a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
warranted where incapacitating episodes have a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A maximum 60 percent rating is warranted where 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

For purposes of evaluation under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(effective September 23, 2002).

Cervical strain (Diagnostic Code 5237) and degenerative 
changes of the cervical spine (Diagnostic Code 5242) are 
rated under the general rating for diseases and injuries of 
the spine.  Under that formula, ratings are assigned with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under this formula, a 10 percent rating is assigned for 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.

A 20 percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasms or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine of 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

As indicated above, in November 2008, the Board determined 
that the June 2004 VA examination was inadequate for rating 
purposes.  Accordingly, the claim was remanded for an 
additional examination.  The Veteran was reexamined in April 
2009.  Based upon the findings of the April 2009 examination, 
the Veteran's statements about his symptomatology, and 
resolving all reasonable doubt in his favor, as is required 
by law, the Board finds that, during the entire appeal 
period, a 20 percent rating, but no more, has been warranted 
for DJD of the cervical spine.

In various statements submitted in support of his claim, the 
Veteran has described his cervical spine symptoms to be mild 
to moderate in nature.  He has been able to perform his 
activities of daily living and has indicated that his current 
job as an employment representative is not significantly 
limited, other than by pain from sitting and working at his 
desk, and by initial morning stiffness and pain until he 
starts moving around.  Any pain from prolonged sitting or 
standing in one place is mild to moderate, and is seldom 
severe.  He takes 325 mg of aspirin every morning,  At night, 
if he is having pain, he will take a 500 mg of Naproxen.  He 
has not undergone surgery for his cervical spine disability.  

On VA examination in June 2004, the Veteran reported that he 
had a constant dull ache in the cervical spine and that his 
neck sometimes felt stiff.  Physical examination revealed no 
pain to palpation of the cervical spine.  Range of motion 
testing demonstrated forward flexion to 40 degrees, extension 
to 30 degrees, lateral rotation to 80 degrees on the right 
and to 60 degrees on the left.  There were no postural 
defects noted.  No change in range of motion was noted with 
repetitive motion.  However, the June 2004 VA examiner did 
not provide measurement of left and right lateral flexion of 
the cervical spine nor comment on the presence or absence of 
muscle spasms or guarding, or whether the Veteran's gait was 
normal.  These deficiencies rendered the June 2004 report of 
VA examination inadequate for rating purposes.

Because the June 2004 report of VA examination is inadequate 
for rating purposes, the findings of the April 2009 
examination will be applied to the entire appeal period.  

On VA examination in April 2009, the Veteran complained of a 
constant ache in the neck with weekly flare-ups lasting from 
one to two days.  Precipitating factors included lifting, 
bending, twisting and carrying.  Rest helped to alleviate the 
pain.  During flare-ups, he stated that he had decreased 
ability to lift, carry, and exert himself.  He denied 
experiencing incapacitating episodes during the past twelve 
months.  The Veteran also denied the use of devices to aid in 
walking.  

Physical examination revealed a normal posture and gait.  
There was no evidence of any abnormal spinal curvatures, 
kyphosis, lordosis, scoliosis, or ankylosis of the cervical 
or of the entire spine.  There was objective evidence of 
tenderness and muscle spasm on the left and pain and guarding 
on both the right and left.  

Range of motion testing of the cervical spine demonstrated 
forward flexion to 20 degrees, extension to 30 degrees, left 
lateral flexion and rotation to 30 degrees each, and right 
lateral flexion and rotation to 60 degrees each, with pain.  
No additional pain was noted on repetitive motion.  

A March 2009 magnetic resonance imaging (MRI) revealed disk 
space narrowing with multilevel osteophytes and degenerative 
disc disease from C3 through C7 without any evidence of a 
vertebral fracture.  

Based upon the above, the examiner determined that the 
Veteran's cervical spine disability impacted his job 
performance due to decreased mobility, pain, weakness and 
fatigue.  It moderately affected his participation in sports 
and mildly affected his ability to shop, do chores and 
exercise. 

Based on the above, and with consideration of DeLuca factors, 
the Board finds that throughout the pendency of the appeal, 
the Veteran's cervical spine disability has been manifested 
by DJD and degenerative disc disease, subjective complaints 
of pain and stiffness, and objective evidence of muscle 
spasms, guarding and pain.  

Range of motion testing of the cervical spine has revealed no 
less than 30 degrees of extension and no less than 20 degrees 
of flexion and a combined range of motion of the cervical 
spine of less than 210 degrees, assuming 0 degrees for 
lateral flexion, both right and left.  These ranges of motion 
warrant no more than a 20 percent rating.  To warrant a 
rating higher than 20 percent, the evidence would have to 
show cervical flexion limited to 15 degrees or less, or 
ankylosis, either favorable or unfavorable, of the entire 
cervical, or of the entire, spine.  

A rating higher than 20 percent is also not warranted under 
the criteria pertaining to incapacitating episodes.  Indeed, 
the Veteran 's cervical spine disability would not warrant an 
even compensable rating under this criteria for rating IVDS, 
as the Veteran admits that he has not been prescribed bed 
rest by a physician.  

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on 
examination in April 2009, range of motion testing of the 
Veteran's cervical spine revealed forward flexion to 20 
degrees, extension to 30 degrees, left lateral flexion and 
rotation to 30 degrees each, and right lateral flexion and 
rotation to 60 degrees each, with pain.  Those ranges of 
motion would warrant a rating of 20 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula, forward flexion of the cervical 
spine to 15 degrees or less, or favorable ankylosis of the 
entire cervical spine, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2009).

Diagnostic Codes 8510 and 8511 provide the rating criteria 
for paralysis of the upper and middle radicular groups, and 
therefore neuritis and neuralgia of those nerves.  Complete 
paralysis of the those nerves, which is rated as 70 percent 
disabling for the major arm, and as 60 percent disabling for 
the minor arm, contemplates the complete loss or severe 
limitation of shoulder and elbow movements, with hand and 
wrist movements not affected, and the complete loss of 
abduction and rotation of the arm, flexion of the elbow, and 
complete loss or severe limitation of extension of the wrist.  
Disability ratings of 20 percent, 40 percent and 50 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, for the major arm, 
and as 20, 30, and 40, for the minor arm, respectively.  
38 C.F.R. § 4.124a, DCs 8510, 8511 (2009).  Diagnostic Codes 
8610 and 8611 refer to neuritis of the upper and middle 
radicular group nerves, and DCs 8710 and 8711 refer to 
neuralgia of the upper and middle radicular nerves.

The Veteran has not complained of radiation of pain or 
numbness from his neck.  He additionally has not complained 
of weakness of the upper extremities.  Examination has 
revealed no neurological impairment or sensory deficits.  
Additionally, his muscle strength is normal in the upper 
extremities, bilaterally.  The findings in the medical 
records accordingly do not support a conclusion that the 
Veteran has radiculopathy, or that he has any other objective 
neurological symptoms related to his neck disability.  The 
Veteran is thus not entitled to an increased rating for his 
neck disability based upon consideration of any neurologic 
residuals because there are no independently ratable 
neurologic residuals shown or diagnosed by the treating and 
examining physicians.

The question before the Board, then, is whether the Veteran 
is entitled to a separate rating for his neurological 
manifestations.  As discussed above, however, the Veteran has 
not complained of radiating pain, and no objective 
neurological manifestations have been demonstrated or 
diagnosed by any physician.  Accordingly, the Board finds 
that the Veteran is not entitled to a separate rating for 
neurological manifestations.

In the absence of ankylosis, severe limitation of motion and 
prescribed bed rest, a 30 percent or higher rating is not 
warranted.  Thus, the preponderance of the evidence is 
against a rating in excess of 20 percent for cervical disk 
disease at any time during the pendency of the appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's cervical spine 
disability warrants referral for extraschedular 
consideration.  The above determinations are based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  There is no showing that the Veteran's 
cervical spine disability reflects so exceptional or unusual 
a disability picture as to warrant the assignment of an 
evaluation higher than the 20 percent rating already assigned 
on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  
There is no indication that this disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for the period under 
consideration.  The Veteran is currently employed full time 
as a VA disability officer.  The Veteran has been able to 
perform his activities of daily living and has indicated that 
his current job as an employment representative is not 
significantly limited, other than by pain from sitting and 
working at his desk, and by initial morning stiffness and 
pain until he starts moving around.  Any pain from prolonged 
sitting or standing in one place is mild to moderate, seldom 
severe, for which he takes 325 mg of aspirin every morning 
and at night, if he is having pain, he will take a 500 mg of 
Naproxen.  He has never been incapacitated or hospitalized 
because of his cervical spine disability, so as to otherwise 
render impractical the application of the regular schedular 
standards.  Accordingly, referral for extraschedular 
consideration is not warranted at this time, as the current 
symptoms are contemplated by the schedular rating already 
assigned.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Entitlement to a total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an initial rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where 
a Veteran's service connected disabilities are rated less 
than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-
connected cervical spine disability prevents him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  

While the Veteran's service-connected disabilities have an 
impact on his functional capacity, he has not contended, and 
the evidence of record does not demonstrate, that his 
service-connected disabilities prohibit him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  At 
the time of the April 2009 VA examination, which constitutes 
the most recent evidence of record, the Veteran was employed 
on a full time basis as a VA disability officer.  As the 
Veteran remains employed in the field and occupation of his 
choosing, the Board concludes that the Veteran in this case 
has not raised a claim of entitlement to a TDIU rating and 
that referral for a TDIU rating is therefore not warranted.


ORDER

For the period prior to April 4, 2009, an increased rating of 
20 percent rating for DJD of the cervical spine is granted.  

For the period since April 4, 2009, a rating in excess of 20 
percent for DJD of the cervical spine is denied.




____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


